DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Amendment

	In response to the Amendment received on 6/01/2021, the examiner has carefully considered the amendments.  The examiner acknowledges the cancellation of claim 1-4, 9, 12-14, 18, and 20.  The claim rejection under 35 U.S.C. § 112(b) for claims 1-8 and 10-20 have been overcome by the amendment and has hereby been withdrawn for consideration.  

Response to Arguments

Applicant's arguments filed 6/01/2022 have been fully considered and they are persuasive in part.  
The rejection of claim(s) 1-2, 10-12, 14, 18 and 20 under 35 U.S.C. 102(a1) as being anticipated by Hiraoka et al (8,926,084) has been withdrawn.  Hiraoka does not set forth thermal radical polymerization initiators.  
The rejection of claims 1-3 under 35 U.S.C. 102(a1) as being anticipated by Takahashi et al (US 6,093,753) has been withdrawn.  Takahashi does not teach and/or render obvious radical polymerizable compounds in the coating compositions.  
The rejection of claims 4-9 under 35 USC 102(a1) as being anticipated by Himori et al (JP2013-144786) still stands.  Applicant argues the amendment distinguishes the instant claims over the teachings of Himori.  However, it is deemed Himori sets forth in the overall teachings the chain-transfer agents, corresponding to applicants claimed radical polymerization control agent, as well as, recognized as having polymerization inhibiting properties, can be added to compositions comprising radical polymerizable compounds and thermal polymerization initiators—see teachings in [0090]; [0106]; [0076]; [0072] and the examples.  Therefore, it is deemed Himori sets forth the composition defined in claims 10, 5-9, as well as, teaching acrylic acid, acrylic acid esters and styrene as polymerizable monomers—see [0090]; [0106]; [0076]; [0072] and examples.  

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claim(s) 5-8 and 10-11 is/are rejected under 35 U.S.C. 102(a1) as being anticipated by Himori et al (JP2013-144786).

	Himori sets forth radically polymerizable compositions comprising polycyclic aromatic-containing chain transfer agents.  Said polycyclic aromatic chain transfer agents have the general formula (1)
    PNG
    media_image1.png
    251
    383
    media_image1.png
    Greyscale
, wherein R is independently a hydrogen atom, an alkyl group, aryl group, aralkyl group, a hydroxy group, an alkoxy group and aryloxy group or an halogen atom; X and Y independently can be chosen from hydrogen, hydroxy, an alkyl, an amino or a halogen atom or X and Y can form a saturated or unsaturated 6 member ring which may optionally be further substituted; and n is 1-4.  It is deemed this compound is the same compound as found in instant claim 4.  Himori explicitly sets forth a fused polycycle having the above general formula (1), wherein n is 4, R is hydrogen and X and Y are hydrogen atoms—see [0021].  Thus claim 5 is anticipated.  Himori explicitly teaches a compound of formula (1), seen above, wherein n is 4; R is a hydrogen atom; X is a hydroxy group or a methyl group and Y is a hydrogen atom—see [0023].  Thus claims 6-7 are anticipated.  Himori explicitly teaches general formula (1), as seen above, wherein n is 4, R is a hydrogen atom; X is a chlorine atom; and Y is a chlorine atom or an amino group—see [0024].  Thus claim 8 is anticipated. 
	Himori also sets forth chain transfer agents having general formulas (2) and (3):  
    PNG
    media_image2.png
    285
    458
    media_image2.png
    Greyscale
  (2) and  
    PNG
    media_image3.png
    253
    440
    media_image3.png
    Greyscale
 (3), wherein for formula (2) n is 1-4; R is independently chosen from hydrogen, alkyl, aryl, aralkyl, hydroxy, alkoxy, aryloxy or a halogen; and Q can be hydrogen, an alkyl group or a halogen atom and wherein for formula (3) n is 1-4; R is represented by a hydrogen atom, an alkyl group, an aryl group, an aralkyl group, a hydroxy group, an alkoxy group, an aryloxy group, or a halogen atom and Q is represented by hydrogen, alkyl group or a halogen group—see [0025-0029].  These compounds are deemed to anticipate the compounds found in and defined in instant claim 9.  
	Himori sets forth said compounds are chain transfer agents; however, Himori also sets forth that is it recognized in the prior art that compounds having a benzoquinone structure are known radical polymerization inhibitors—see [0010].  Himori, additionally, sets forth it is known in the art [radical polymerization of monomers to obtain polymers] that radicals are generally generated thru decomposition reactions by applying energy, such as heat and light to a polymer reaction and that it is possible to prevent gelation of said polymers with the use of said chain transfer agents.  Himori also teaches that when compositions comprising monomers such as methacrylic acid esters, acrylic acid esters and/or styrene in combination with said chain transfer agents and a radical initiator (thermal or photoradical) promotion of polymerization can be expected when exposed to both thermal and light exposure—see [0090]; [0106]; [0076]; and [0072].  Thus, it is deemed the compounds as set forth a chain transfer agent by Himori and discussed above inherently have radical polymerization control properties.  In addition, the courts have upheld novel intended use does not impart patentability on an otherwise old or obvious invention—see In re Pearson, 181 USPQ 641.  The courts have also upheld mere discovery or recognition of an inherent property in an old composition cannot give to patentability. A composition must be distinguished from the prior art—see In re Tomlinsin, 150 USPQ 623.  

Allowable Subject Matter

Claims 15-17 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANZA L MCCLENDON whose telephone number is (571)272-1074. The examiner can normally be reached 10 am to 6:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on 571-272-1098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SANZA L. McCLENDON/Primary Examiner, Art Unit 1765                                                                                                                                                                                                        



SMc